Citation Nr: 0808657	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1953 to August 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The issue of entitlement to an extraschedular rating for TDIU 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The veteran is currently service connected for arthritis 
of the right wrist, rated as 40 percent disabling; tinnitus, 
rated as 10 percent disabling; and bilateral hearing loss, 
rated as noncompensable.  The combined disability rating is 
50 percent.  

2.  The veteran's TDIU claim presents such an exceptional or 
unusual disability picture so as to render impractical the 
application of regular schedular standards for the time 
relevant to the current appeal period.


CONCLUSIONS OF LAW

1.  The schedular criteria for TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.341(a), 4.1, 4.15, 4.16(a) (2007).

2.  The disability picture presented by the veteran's TDIU 
claim warrants referral to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.16(b) 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in December 2004, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to a TDIU to include on an extraschedular basis 
and specifically asked the veteran to provide any evidence in 
his possession that pertained to the claim.  The RO also 
explained what evidence it would obtain and make reasonable 
efforts to obtain on the veteran's behalf.  To the extent 
that there was any notice defect with respect to the claim, 
the Board finds that there is harmless error in this case as 
the veteran simply does not meet the schedular criteria for a 
TDIU and his claim is being referred for extraschedular 
consideration, as will be explained below.     

The Board further notes that the RO provided the veteran with 
a copy of the March 2005 rating decision, and the August 2005 
statement of the case, which included a discussion of the 
facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a medical examination of his right wrist in 
February 2004.  The RO also associated the letter written by 
the veteran's private physician dated in January 2005 as well 
as treatment records that the veteran identified as relevant 
to his claim with the claims folder.  Furthermore, the Board 
is remanding the veteran's TDIU for extraschedular 
consideration, as will be explained in greater detail below.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  

TDIU - Schedular 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2007).  

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a) (2007).
 
The Board notes that the veteran is service connected for 
arthritis of the right wrist, rated as 40 percent disabling; 
tinnitus, rated as 10 percent disabling; and bilateral 
hearing loss, rated as noncompensable.  His combined 
disability rating is 50 percent.  38 C.F.R. § 4.25 (2007).  
Thus, his service-connected disabilities do not meet the 
criteria for a TDIU, which requires that a veteran with two 
or more service-connected disabilities have one disability 
rated at 40 percent or higher and a combined rating of 70 
percent or higher.  Furthermore, the evidence of record does 
not indicate that the veteran is entitled to higher schedular 
evaluations for any of his current service-connected 
disabilities.  As such, the criteria for a total rating under 
the provisions of 38 C.F.R. § 4.16(a) are not met.  Thus, the 
preponderance of the evidence is against the veteran's claim 
for a TDIU on a schedular basis.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

TDIU - Extraschedular 

Notwithstanding the above, it is the policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b) (2007).  Thus, if a veteran fails to meet 
the rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b) (2007).  Therefore, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The governing criteria for an extraschedular award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  The Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance.  The Board, 
however, is not precluded from raising this question, and in 
fact, is obligated to literally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under VA laws and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).   The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); VAOPGCPREC 6-96 (providing that 
remand rather than referral is the proper disposition for 
extraschedular claims inferred or reasonably raised by the 
evidence of record).  The Court has also stated that when the 
Board has purported to grant an extraschedular rating, the 
claim must then be sent by the Board to those "officials who 
possess the delegated authority to assign such a rating in 
the first instance."  Floyd, 9 Vet. App. at 95.

In the present case, the veteran is a retired auto mechanic 
and contends that he is no longer able to work due to his 
service-connected right wrist disability.  The veteran has 
requested extraschedular consideration for a TDIU.  

As noted above, the veteran underwent a VA joints examination 
in February 2004.  The veteran told the VA examiner that he 
had stopped working a couple of years before because he was 
having a lot of trouble at work due to his inability to move 
his wrist and little activity resulted in pain.  The examiner 
wrote that the veteran had arthritic fusion of his right 
wrist and virtually no range of motion during his physical 
examination of the veteran adding that the veteran's wrist 
was fused in a neutral position.  The examiner diagnosed the 
veteran with posttraumatic degenerative joint disease and, in 
an addendum dated four days after the examination, added the 
diagnoses of severe extensive degenerative joint disease and 
avascular necrosis of the navicular bone of the joint based 
on his review of the x-ray findings for the veteran's right 
wrist.  

The veteran submitted a letter dated in January 2005 from his 
private physician (Dr. M.C.).  In the January 2005 
correspondence, Dr. M.C. described the history and symptoms 
of the veteran's right wrist disability as well as his non-
service connected respiratory disorder.  He wrote that the 
veteran had virtually no range of motion and pain with any 
attempted range of motion and discussed other relevant 
findings pertaining to the right wrist.  He further concluded 
that it was his opinion that if the veteran "was able to 
work with his other health problems, he would be completely 
disabled from his usual mechanic occupation due to the pain 
and disability in his right wrist."  

In his March 2005 VA Form 21-8940, the veteran wrote that he 
became too disabled to work in November 2000 due to his right 
wrist arthritis.  He indicated that the highest level of 
education attained was four years of high school and, for the 
five years prior to becoming too disabled to work, he had 
been self employed as an automobile mechanic.     

In light of the foregoing, the Board finds the veteran's 
claim for a TDIU presents such an exceptional or unusual 
disability picture so as to warrant extraschedular 
consideration.  


ORDER

Entitlement to a TDIU on a schedular basis is denied for the 
entire appeal period.  

The veteran's TDIU claim warrants referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of the assignment of an 
extraschedular rating, and the appeal is granted to this 
extent.


REMAND

For reasons explained above, the Board finds that the 
veteran's TDIU claim should be referred for extraschedular 
rating consideration.

Accordingly, the case is REMANDED for the following actions:

1. After any appropriate development has 
been completed to the extent possible, 
this case should be forwarded to VA's 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating for 
the veteran's TDIU claim, pursuant to the 
provisions of 38 C.F.R. § 3.321(b) and/or 
38 C.F.R. § 4.16(b).  Actions taken 
thereafter should proceed in accordance 
with the directives of the Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service.

2.  Thereafter, if any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the case, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


